
	

114 S1181 IS: Energy Technologies Access and Accountability Act
U.S. Senate
2015-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1181
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2015
			Mr. Cassidy introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To expand the Advanced Technology Vehicle Manufacturing Program to include commercial trucks and
			 United States flagged vessels, to return unspent funds and loan proceeds
			 to the United States Treasury to reduce the national debt, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Energy Technologies Access and Accountability Act. 2.Advanced Technology Vehicles Manufacturing Incentive Program (a)DefinitionsSection 136(a) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013(a)) is amended—
 (1)by redesignating paragraphs (3), (4), and (5), as paragraphs (4), (5), and (6), respectively; (2)in paragraph (1)—
 (A)by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively; (B)in the matter preceding clause (i), as redesignated, by striking means an ultra efficient vehicle or a light duty vehicle that meets— and inserting the following: “means—
						
 (A)an ultra efficient vehicle or a light duty vehicle that meets—; (C)in clause (iii), as redesignated, by striking the period at the end and inserting a semicolon; and
 (D)by adding at the end the following:  (B)a commercial truck manufactured in the United States that meets at least 125 percent of the average base year combined fuel economy for vehicles with substantially similar attributes; and
 (C)a United States flagged vessel.; (3)by inserting after paragraph (2) the following:
					
 (3)Commercial truckThe term commercial truck means an on-highway vehicle with a gross vehicle weight rating of 10,000 pounds or more.; and (4)by adding at the end the following:
					
 (7)United States flagged vesselThe term United States flagged vessel means any vessel that has been issued a certificate of documentation under chapter 121 of title 46, United States Code..
 (b)Manufacturing grantsSection 136(b) of such Act (42 U.S.C. 17013(b)) is amended— (1)in paragraph (1), by redesignating subparagraphs (A), (B), and (C) as clauses (i), (ii), and (iii), respectively;
 (2)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; (3)in the matter preceding subparagraph (A), as redesignated—
 (A)by striking The Secretary and inserting the following:  (1)Awards authorizedThe Secretary; and
 (B)by inserting commercial truck manufacturers, vessel manufacturers in the United States, after vehicle manufacturers; and (4)by adding at the end the following:
					
 (2)Performance measuresThe Secretary, through the Loan Programs Office, shall— (A)accelerate efforts to engage sufficient engineering expertise to verify that borrowers under this section are delivering projects in accordance with applicable loan agreements; and
 (B)develop sufficient and quantifiable performance measures to achieve the intent of the direct loan program established under subsection (d)..
				(c)Direct loan program
 (1)Debt reductionSection 136(d) of such Act (42 U.S.C. 17013(d)) is amended by adding at the end the following:  (5)Dedication of proceeds to debt reductionAll the proceeds from the repayment of loans under this subsection shall be used by the Secretary of the Treasury to pay down the national debt.
						.
 (2)SunsetSection 136(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013(d)) shall be repealed on January 1, 2020. (3)National debt repaymentAny amount appropriated for loans pursuant to section 136(d) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013(d)) that remains unobligated as of the date set forth in paragraph (2) is rescinded and shall be used by the Secretary of the Treasury to pay down the national debt.
 (d)Authorization of appropriationsSection 136(i) of such Act (42 U.S.C. 17013(i)) is amended by striking 2008 through 2012 and inserting 2015 through 2020.  